DETAILED ACTION
This office action is in response to applicant's communication filed on 01/14/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1, 8 and 15 are amended
Claims 1-20 are now pending in this application.

	Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered, but they are not entirely persuasive.
Redbook2015 is primarily cited for teaching a proxy replication component and logging checkpoint corresponding to hardware data comprising batch components associated with workloads. Although IBM Metro Mirror is not a proxy server but a copy function to mirror changes across volumes, it teaches “proxy replication” under its broadest reasonable interpretation. Further, it is noted that the examiner has primarily relied on / cited to Bourbonnais, paras [0013, 0023 and 0076] for teaching synchronizing software and hardware data up to the determined point-in-time (PIT) in the same step, and not Redbook2015.
	With regards to achieving the above on a proxy replication engine that comprises a proxy server, a new ground of rejection has been issued in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bourbonnais (US 2015/0058281 A1) in view of Redbook2015 (“The Value of Active-Active Sites with Q Replication for IBM DB2 for z/OS”, Jan 2015) and Ely (US 9,959,286 B1).

Regarding claim 1, 
Bourbonnais teaches A computer-implemented method for resynchronizing at least one batch job on... replication engine comprising a plurality of workloads executing on both a primary system and a secondary system, the method comprising: (para [0023]: “…exemplary embodiments provide a system, method and program product for the management and synchronization of batch workloads with Active/Active OLTP workloads”; para [0040]: “Software replication 120, such as DB2 Q-replication, may keep the A/A Sites workloads data almost in synch across System A 212 and System B 214. Hardware replication (i.e., disk replication 206) may mirror all the data (i.e., the A/A Sites workload data and non-A/A Sites workload data) from Region A 202 to Region B 204…” teaches resynchronizing batch jobs through replication units (“Software replication 120,  disk replication 206”); Also see FIG. 2, para [0013])
detecting a type of region switch request; (para [0004]: “The method may include receiving a region switch request… ”; para [0041]: “…when there is a request for a planned region or workload switch for System A 212…”; para [0043]: “…when there is request for an unplanned region or workload switch for System A 212, GDPS/A-A may perform the following: A/A Sites workloads may switch from…”)
in response to the detected type of region switch request, stopping execution of the plurality of workloads on the primary system; (para [0004]: “The method may include receiving a region switch request and stopping the execution of the plurality of workloads on the primary system…”; para [0042]: “…The script may stop System A 212 and its associated workload (i.e., server 114) in Region A 202…”)
in response to stopping execution of the plurality of workloads, suspending a replication of software data stored on the primary system with a copy of the software data stored on the secondary system, and suspending a replication of hardware data stored on the primary system with a copy of the hardware data stored on the secondary system; (para [0004]: “The method may include…  suspending the replication of the plurality of software and hardware data stored on the primary system with the plurality of software and hardware data stored on the secondary system…”; Also see paras [0050, 54-65])
utilizing the ...replication engine to determine a point-in-time (PIT) at which the execution of the plurality of workloads on the primary system is stopped, at which the replication of the software data is suspended, and at which the replication of the hardware data is suspended, ... (paras [0013, 23]: “…batch workloads that are running at the time of a planned, or unplanned, workload or region switch may be restarted (i.e., resumed at the job step prior to failure) at the alternate region…” and para [0076]: “Similarly, in an unplanned or disastrous outage in Region A, a customer may be able to restart their batch jobs from the point in time the batch jobs left off before the disaster occurred..” teach point-in-time at which workload execution on the primary system and data replication is stopped being determined and tracked by the replication units (“Software replication 120,  disk replication 206”))
wherein utilizing the ...replication engine comprises using the ...replication engine to read from at least one secondary log… (para [0025]: “Software replication uses DBMS log capture/transaction replay technology for synchronizing the DBMS across regions” teaches a replication unit reading from a secondary log)
switching the replication of the software data that occurs from the primary system to the secondary system to occur from the secondary system to the primary system; switching the replication of the hardware data that occurs from the primary system to the secondary system to occur from the secondary system to the primary system; (para [0004]: “The method may include…switching the replication of the plurality of software data and the plurality of hardware data that occurs from the primary system to the secondary system to occur from the secondary system to the primary system…”; paras [0041-42]: “A/A Sites workloads may switch from using the active instances of a workload (i.e., server 114) on System A 212 in Region A 202 to the standby instance of a workload 210 on System B 214 in Region B 204 “, “The script may…reverse disk replication 206 from Region A 202 to Region B 204 to Region B 204 to Region A 202…”)
synchronizing the software data and the hardware data for the plurality of workloads ....up to the determined point-in-time (PIT) and based on the point-in-time (PIT) associated with the plurality of batch components; and (paras [0013, 23]: “…batch workloads that are running at the time of a planned, or unplanned, workload or region (i.e., site) switch may be restarted (i.e., resumed at the job step prior to failure) at the alternate region and re-synchronized with OLTP workloads to resolve any data inconsistency” and [0076]: “Similarly, in an unplanned or disastrous outage in Region A, a customer may be able to restart their batch jobs from the point in time the batch jobs left off before the disaster occurred..” teach that OLTP workloads”) and hardware data (“batch workloads”) are synchronized based on a point-in-time corresponding to the (switch) request)
activating the execution of the plurality of workloads on the secondary system based on the determined point-in-time (PIT), the switching of the replication of both the hardware data and the software data, and the synchronization of the software data and the hardware data up to the determined point-in-time (PIT) associated with the ...replication engine and the plurality of batch components (para [0004]: “The method may include…switching the replication of the plurality of software data and the plurality of hardware data… activating the execution of and synchronizing the plurality of workloads on the secondary system” teaches execution of workloads, switching data replication and data synchronization; para [0040] further teaches software and hardware data replication; paras [0013]: “…batch workloads…may be restarted (i.e., resumed at the job step prior to failure) at the alternate region…” and [0076]: “…restart their batch jobs from the point in time the batch jobs left off before the disaster occurred..” teach workloads/batch components are synchronized based on the point-in-time corresponding to the (switch) request)

While Bourbonnais teaches replication units (“Software replication 120 + disk replication 206”) utilizing a DBMS log and determining/tracking a point-in-time at which the workload execution is stopped in order to enable synchronization of software and hardware data, and other functionalities (paras [0013, 23, 25, 76]), it does not explicitly teach ...on at least one proxy replication engine ...proxy replication engine ...wherein the at least one proxy replication engine comprises a proxy server, and …read from at least one secondary log the hardware data comprising a plurality of batch components associated with the plurality of workloads and the point-in-time (PIT); 

However, Redbook2015 teaches ...on at least one proxy replication engine ...proxy replication engine …read from at least one secondary log the hardware data comprising a plurality of batch components associated with the plurality of workloads and the point-in-time (PIT); (section 5.3.3, page 63: “... You might have to develop your own way to handle this situation if you have requirements to resume the batch after an unplanned failover ...consider using IBM Metro Mirror technology to replicate batch-related files synchronously. This reduces the possibility of mismatch. The batch files will be ahead of the DB2 data that is replicated asynchronously. This solution requires the ability to segregate disk volumes for batch files from those for DB2 data. The Metro Mirror session for disaster recovery is copying DB2 data within Site A and the batch-related files to Site B...” and in page 64: “...This prevents DB2 data from being ahead of the batch file because of a delay of data set buffer flush. Most clients’ batch processes are already enabled for these functions:  The batch processing restarts from the stop point if the processing fails.  The batch can run concurrently with an online workload...” teaches using proxy replication component (“Metro Mirror”) to determine/track point-in-time (“stop point”) consistency between software (“DB2 data”) & hardware data (“batch files/artifacts”); section 3.1, page 41: “There are 3 key elements for batch jobs: DB2 data, IBM Tivoli Workload Scheduler control information, and batch files. …One solution is to save the batch job checkpoint in a DB2 table, which is replicated with the rest of the DB2 data. You provide a procedure to overwrite Tivoli Workload Scheduler control information at the failover site after a disaster to sync it with the batch job checkpoint stored in the DB2 table...” teaches synchronization techniques for batch components (DB2 data, IBM Tivoli…, batch files”) by logging batch job checkpoint / point-in-time of workload suspension. It is understood that this may be implemented by a proxy replication component, such as the Metro Mirror discussed in pages 63-64)	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourbonnais to incorporate the teachings of Redbook2015 and enable Bourbonnais to use a proxy replication engine to determine/log point-in-time of workload suspension and other information of various related batch components. Doing so would enable Bourbonnais to synchronize the various batch components and enable batch jobs to be restarted (In Redbook2015, section 3.1, page 41).

Ely teaches...wherein the at least one proxy replication engine comprises a proxy server, and (see col.2 lines 58-62: “a proxy server coupled to the first directory server, the second directory server, and the sync client, wherein the proxy server is configured to collect and send to the sync client changes in the first and second directory change sets that are new to the sync client”; Also see col.3: lines 36-62, FIG.1, col.5 lines 1-2, col.1 lines 58-64: “Synchronization is a mechanism for keeping track of changes in a directory environment and propagating the changes to other data depositories. Replication is a form of synchronization that is used to propagate changes from one directory server to all replicas of the same directory to ensure that each replica of a directory is, or will eventually be, identical”, col. 32 lines A sync client enjoys a single unified view of change log data regardless of whether the client is communicating with a single directory server, a topology of replicated directory servers, a proxy server, or a proxy server that supports multiple back-end directories in a partitioned dataset... A proxy server can efficiently implement "failover" responses from one directory server to another”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourbonnais to incorporate the teachings of Redbook2015 and Ely, and enable Bourbonnais to use a proxy synchronization/replication engine comprising a proxy server, as doing so would enable Bourbonnais to collect, identify new changes from multiple servers, and implement failover responses from one server to another (Ely, cols.2, 32).

Regarding claim 2, 
Bourbonnais as modified by Redbook2015 and Ely teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
Bourbonnais further teaches The computer-implemented method of claim 1, wherein the software data comprises Active/ Active Sites workload data on both the primary system and the secondary system, and wherein the primary system is located at a first region and the secondary system is located at a second region (in paras [0006-07], para [0029]: “The system depicted in FIG. 1 includes one or more regions such as region A where server 114 resides and region B where server 116 resides. Each of the regions (region A and region B) includes one or more systems executing one or more workloads…”).

Regarding claim 3, 
Bourbonnais as modified by Redbook2015 and Ely teaches all the claimed limitations as set forth in the rejection of claim 1 above. 
Bourbonnais briefly discusses batch components (in para [0012]: “data objects targeted by batch jobs”, “intermediate data files”, “batch job scheduler states”), but does not explicitly teach The computer-implemented method of claim 1, wherein the plurality of batch components comprises a first batch component, a second batch component, and a third batch component.
However, Redbook2015 teaches wherein the plurality of batch components comprises a first batch component, a second batch component, and a third batch component (in section 3.1, page 41, lines 1-8: “There are 3 key elements for batch jobs: DB2 data, IBM Tivoli Workload Scheduler control information, and batch files. …One solution is to save the batch job checkpoint in a DB2 table, which is replicated with the rest of the DB2 data”; “DB2 data” is read on ‘first batch component’, “batch files” is read on ‘second batch component’, “Workload Scheduler control information” is read on ‘third batch component’).

Regarding claim 4, 
Bourbonnais as modified by Redbook2015 and Ely teaches all the claimed limitations as set forth in the rejection of claim 3 above. 
Bourbonnais as modified by Redbook2015 further teaches The computer-implemented method of claim 3, wherein the first batch component comprises a transactional target end-state of one or more target objects associated with the plurality of workloads (in Bourbonnais, para [0025]: “…DBMS log capture/ transaction replay technology” is understood to include transactional target end-state of target objects; in Redbook2015, section 3.1, page 41, lines 1-8: “There are 3 key elements for batch jobs: DB2 data…One solution is to save the batch job checkpoint in a DB2 table, which is replicated with the rest of the DB2 data”; “DB2 data” is understood to include ‘transactional target end-state of target objects…’).

Regarding claim 5, 
Bourbonnais as modified by Redbook2015 and Ely teaches all the claimed limitations as set forth in the rejection of claim 3 above. 
Bourbonnais as modified by Redbook2015 further teaches The computer-implemented method of claim 3, wherein the second batch component comprises one or more sets of intermediated data files that include a working set of batch job data associated with the at least one batch job (in Bourbonnais, para [0012]: “…synchronization of batch artifacts, such as intermediate data files… that are critical for the successful re-processing of interrupted batch jobs during region switches…These intermediate data files are typically sequential, or flat, files…”; In Redbook2015, in section 3.1, page 41: “There are 3 key elements for batch jobs: DB2 data,…, and batch files…”; section 5.3.3, page 63: “…The batch-related files include intermediate batch files and control files that are used by job scheduling tools or application...”).


Bourbonnais as modified by Redbook2015 and Ely teaches all the claimed limitations as set forth in the rejection of claim 3 above. 
Bourbonnais as modified by Redbook2015 further teaches The computer-implemented method of claim 3, wherein the third batch component comprises job scheduler state and plan information, and wherein the job scheduler state and plan information comprises schedule and plan data that enables the at least one batch job to be restarted based on the detected type of region request (in Bourbonnais, para [0012]: “…synchronization of batch artifacts, such as …batch job scheduler states, that are critical for the successful re-processing of interrupted batch jobs during region switches… Batch job scheduler states are also typically maintained in flat files as well…”; In Redbook2015, in section 3.1, page 41: “There are 3 key elements for batch jobs: … IBM Tivoli Workload Scheduler control information…”; section 5.3.3, page 63: “…The batch-related files include intermediate batch files and control files that are used by job scheduling tools or application, for example IBM Tivoli Workload Scheduler3 control files”; footnote on page 63: “IBM Tivoli Workload Scheduler automates, monitors, and controls workflow throughout the enterprise IT infrastructure”).

Regarding claim 7, 
Bourbonnais as modified by Redbook2015 and Ely teaches all the claimed limitations as set forth in the rejection of claim 3 above. 
Bourbonnais as modified by Redbook2015 further teaches The computer-implemented method of claim 3, wherein synchronizing the software data and the hardware data for the plurality of workloads further comprises:
synchronizing the software data, the first batch component, the second batch component, and the third batch component (in Bourbonnais, para [0012]: “…there exists a need for providing the management and synchronization of batch workloads with Active/Active OLTP workloads…”; In Redbook2015, in section 3.1, page 41: “There are 3 key elements for batch jobs: DB2 data, IBM Tivoli Workload Scheduler control information, and batch files. It becomes a problem to restart batch jobs at the backup site if they are not synchronized with each other. Consider optimizing jobs so that steps are reentrant, without dependencies (file, database) between jobs…” teaches that software data (“DB2 data,”) and hardware data (“Scheduler control information, and batch files”) are synchronized)

Claims 8 and 15 recite substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claim 9 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Claims 10 and 16 recite substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Claims 11 and 17 recite substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Claims 12 and 18 recite substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Claims 13 and 19 recite substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Claims 14 and 20 recite substantially the same claim limitations as claim 7, and is rejected for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145